Citation Nr: 1119907	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-37 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1971 to April 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for diabetes mellitus.  The Veteran disagreed with this determination and perfected an appeal as to this issue.

In December 2009, the Board reopened the Veteran's service-connection claim, and remanded it to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Such was achieved, and the Veteran's claim was readjudicated in a September 2010 supplemental statement of the case (SSOC).  The claims file was then returned to the Board for further appellate review.

In March 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the etiology of the Veteran's diabetes mellitus.  In May 2011, the Board received the requested VHA opinion.  In light of the fact that the Board is now granting the Veteran's service-connection claim based on the findings of this VHA expert, the Board need not afford the Veteran an opportunity to submit additional evidence and argument in response to the expert opinion.


FINDING OF FACT

The evidence of record supports a finding that the Veteran currently has diabetes mellitus that is related to his active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, diabetes mellitus was incurred in, or is otherwise related to his active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's service-connection claim were sent to the Veteran in August 2004, March 2006, and January 2010.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the AOJ to comply with the Board's December 2009 remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced March 2006 and January 2010 VCAA letters.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.



	(CONTINUED ON NEXT PAGE)
Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current diabetes mellitus had its onset in, or is otherwise related to elevated glucose levels identified during his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran currently has diabetes mellitus requiring treatment with insulin.  See the February 2010 VA examiner's report, page 5.  Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or injury, the Veteran was diagnosed with "newly discovered diabetes" upon retirement from service.  See the Veteran's February 4, 1992 Report of Medical Examination.  Service treatment records at the time noted a fasting blood sugar (FBS) level of 128 mg/dL, and subsequently 118 mg/DL upon re-testing.  A diagnosis of "glucose intolerance, probably early diabetes" was rendered at that time.  See the Veteran's February 11, 1992 Chronological Record of Medical Care.  Although it was noted by the February 2010 VA examiner that the Veteran's glucose levels upon separation "[did] not meet diagnostic criteria for diabetes mellitus type 2," the above-referenced VHA medical expert, Dr. C.Y.C., pertinently clarified that the Veteran's glucose levels were in fact a manifestation of an underlying chronic disability, namely "glycemia."  See the February 2010 VA examiner's report, pages 5 and 6; see also Dr. C.Y.C.'s VHA opinion, page 1.  As such, in-service disease is demonstrated in the record.  Hickson element (2) is therefore satisfied as well.  

With respect to crucial Hickson element (3), nexus or relationship, the February 2010 VA examiner opined that it was less likely as not that the Veteran's current diabetes mellitus was first diagnosed at the time of his retirement in 1992, noting that diabetes was not formally diagnosed until 1994.  See the February 2010 VA examiner's report, page 6.  Although technically accurate, the VA examiner's opinion is not responsive to the essential question in this case, namely whether the Veteran's current diabetes mellitus is related to his in-service elevated glucose levels.  As discussed above, to obtain a more direct answer to this question, the Board solicited an expert medical opinion from the VHA in March 2011.  

Dr. C.Y.C. specifically opined after a thorough review of the Veteran's prior medical history that "it is as likely as not" that the Veteran's current diabetes mellitus is in fact related to his underlying in-service disability, glycemia, manifested by elevated glucose levels upon retirement in service.  In support of his opinion, Dr. C.Y.C. pointed out that the Veteran's in-service impaired fasting glucose was indicative of "pre-diabetes," which is shown by abnormal levels of blood glucose that are not as high as with diabetes mellitus.  Dr. C.Y.C. explained that the designation of "pre-diabetes and diabetes mellitus implies stage and severity of the underlying disease, with pre-diabetes being earlier and milder, and diabetes mellitus later and more advanced."  He noted that the "underlying metabolic abnormality can progress, regress, or stay the same," and that the time a diagnosis of diabetes mellitus is made is "not necessarily the time the disease starts."  Pertinently, Dr. C.Y.C. confirmed the observation of the February 2010 VA examiner, noting that a diagnosis of diabetes mellitus was not shown by the second fasting glucose test taken in February 1992.  Crucially however, Dr. C.Y.C. noted that diabetes mellitus may have been diagnosed earlier than 1994 if the Veteran underwent additional testing, to include an oral glucose tolerance test and/or an "A1C test" during his in-service treatment.  See Dr. C.Y.C.'s VHA opinion, pages 1 and 2.  

The Board finds that Dr. C.Y.C.'s VHA expert opinion is the most probative piece of evidence for determining whether the Veteran's diabetes mellitus had its onset in, or is otherwise related to his active duty military service.  Dr. C.Y.C.'s evaluation is the most comprehensive report of record, as he considered the Veteran's entire history and provided medical opinions that were supported by clinical rationale and responsive to the pertinent questions at hand.  Dr. C.Y.C.'s report ultimately contains the most persuasive opinion on the matter, and it has support in the record.

The Board accordingly finds the positive nexus opinion of Dr. C.Y.C. to be highly probative.  Although the February 2010 VA examiner did identify that the Veteran experienced glucose intolerance problems during his service, her conclusions did not specify whether any relationship existed between the Veteran's current diabetes and these problems.  Rather, the VA examiner merely noted that a formal diagnosis of diabetes mellitus was not made prior to the Veteran's retirement.  See the February 2010 VA examiner's report, page 6.  

In light of the evidence described above, and in resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is also satisfied, and a grant of service connection for diabetes mellitus is in fact warranted.  
ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


